DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a forming device, classified in B21D 26/047.
II. Claim 19, drawn to a metal pipe, classified in F16L9/003.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the metal pipe can be made by another and materially different apparatus such as a roll-forming device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brian Dutton on March 18, 2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heating mechanism that electrically heats” in claim 10 [corresponding structure is power supply unit 55, busbar 52 and electrodes 17 & 18; see paragraph 0029];

“gas supply mechanism for supplying the gas” in claim 12 [corresponding structure is cylinder unit 42, cylinder rod 43 and seal member 44; see paragraph 0031]; and
“water circulation mechanism that forcibly water-cools” in claim 17 [corresponding structure is water tank 73, water pump 74, passages 19 & 25 and a pipe 75; see paragraph 0033].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 8-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
With regards to claim 3, the claim states “wherein the flange portion includes the thin wall portion at which the thickness of the flange portion becomes partially small”, this renders the claim indefinite since it appears to be further defining the flange portion which is a structural feature of the metal pipe and the metal pipe is not positively recited in the claim. Specifically, the claim is directed to a forming device and the metal pipe is set forth within intended use language of the device. 
With regards to claim 4, the claim states “wherein the thickness of the thin wall portion is set to be about 30% to 70% of a thickness of the other portion of the flange portion”, this renders the claim indefinite since it appears to be further defining the flange portion which is a structural feature of the metal pipe and the metal pipe is not positively recited in the claim. Specifically, the claim is directed to a forming device and the metal pipe is set forth within intended use language of the device. 
There appears to be insufficient antecedent basis for the limitation “the other portion” set forth in line 3. 
With regards to claim 6, the claim states “the protrusion portions” in line 2, it is unclear if this limitation is intending to further define the protrusion portion (singular) previously set forth in claim 1 to now be a plurality of protrusion portions. For examination purposes the limitation is being interpreted as “the protrusion portion”.
The claim states “wherein a size of each protrusion portion is approximately 10 to 50% of that of the flange forming surface”, this renders the claim indefinite since the claim previously recites the protrusion portions are separated from each other, therefore if the size of each protrusion portion is 50% of that of the flange forming surface it is unclear how the protrusion portions are to be separated since both combined would equal to 100% of the flange forming surface. Clarification and/or correction is required.
With regards to claim 8, the claim states “a step is formed on each of the first die and the second die by a first protrusion, a second protrusion, a third protrusion and a fourth protrusion”, it is unclear if these protrusions are in addition to the protrusion portion of at least one of the first and second dies or if the limitation is intending to further define the protrusion portion to include these protrusions. Clarification and/or correction is required. 
With regards to claim 17, the claim states “a water circulation mechanism that forcibly water-cools a forming die” it is unclear if the forming die is in addition to the first and second die previously set forth in claim 1 or if the limitation is intending to further define the first or second die. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nogiwa et al (US 20190344231). 
In reference to claim 1, Nogiwa et al discloses a forming device which expands a metal pipe material (14) having a pipe portion and a flange portion, the forming device comprising 

a drive unit (80) that drives at least one of the first die (12) and the second die (11) [see paragraph 0032], and
a controller (70) that controls the drive unit [see paragraph 0038], 
wherein, on the flange forming surface of the first die (11) and the flange forming surface of the second die (12) a protrusion portion (111A, 111B, 110A, 110B) [see figure 2A] that protrudes by an amount not to abut against the other flange forming surface when the dies are closed is formed [see figure 7C], and
wherein the controller controls the drive  unit such that a thin wall portion at which a thickness of the flange portion becomes partially small is formed at the flange portion by the protrusion portion pressing the flange portion [see paragraph 0037 lines 1-6 & paragraph 0038 lines 1-4].
In reference to claim 2, Nogiwa et al further discloses the protrusion portion is intermittently formed at the flange forming surface along a longitudinal direction of the flange forming surface [see paragraph 0057 lines 1-4].
In reference to claim 3, as best understood, the flange forming surface is capable of forming the thin wall portion at which the thickness of the flange portion becomes partially small.
In reference to claim 4, as best understood, the flange forming surface is capable of forming the flange portion such that the thickness of the thin wall portion is set to about 30 to 70% of a thickness of the other portion of the flange portion.
In reference to claim 5, Nogiwa et al further discloses the first die (12) and the second die (11) include contact portions (12b, 11b) that come into contact with each other when the dies are closed, and 
In reference to claim 6, Nogiwa et al further discloses the protrusion portions (111A, 111B) are arranged in two rows to be separated from each other in the width direction of the flange forming surface [it is noted that flange forming surface is being interpreted as surfaces 11c and 11d combined], and wherein a size of each protrusion portion is approximately 10 to 50% of that of the flange forming surface such that the flange portion is pressed locally as seen in figure 2A.
In reference to claim 7, the contact portion (12b, 11b) is a portion that defines a tip of the flange portion, as seen in figure 6C.
In reference to claim 8, Nogiwa et al further discloses a step is formed on each of the first die (12) and the second die (11) by a first protrusion (12b, 11b), a second protrusion (12c, 11c), a third protrusion (12d, 11d), and a fourth protrusion (12e, 11e), as seen in figure 2A.
In reference to claim 9, the first protrusion (12b, 11b) and the second protrusion (12c, 11c) are formed on a right side of a center cavity (MC) of each of the first die (12) and the second die (11), and the third protrusion (12d, 11d) and the fourth protrusions (12e, 11e) are formed on a left side of the center cavity of each of the first die (12) and the second die (11) [see figure 2A; paragraphs 0040-0041].
In reference to claim 10, Nogiwa et al further discloses a heating mechanism (50) that electrically heats the metal pipe material (14) [see paragraph 0032].
In reference to claim 11, the heating mechanism includes a power supply unit (51), an electrode (17, 18), and a busbar (52) which electrically connects the power supply unit and the electrode to each other [see paragraph 0044].
In reference to claim 12, Nogiwa et al further discloses a gas supply unit (60) that supplies a gas and a gas supply mechanism (40) for supplying the gas from the gas supply unit into the metal pipe material (14) [see paragraph 0032].
In reference to claim 13, the gas supply mechanism (40) includes a cylinder unit (42), a cylinder rod (43) which moves forward and rearward in accordance with an operation of the cylinder unit, and a seal member (44) connected to a tip of the cylinder rod on a die of a holding mechanism (30) which holds the metal pipe material (14) [see paragraph 0045].
In reference to claim 14, Nogiwa et al further discloses a tapered surface is formed at a tip of the seal member (44) so that the tip is tapered [see paragraph 0045, lines 7-8].
In reference to claim 15, the gas supply unit (60) includes a gas source (61), an accumulator (62), a firs tube (63) and a second tube (67), a first pressure control valve (64) and a second pressure control valve (68), a switching valve (65) and a check valve (69) [see paragraph 0046].
In reference to claim 16, Nogiwa et al further discloses the first pressure control valve (64) supplies a gas of an operation pressure adapted to a pressing force with respect to the metal pipe material (14) to the cylinder unit, wherein the check valve (69) prevents a high-pressure gas from back-flowing in the second tube (67), and wherein the second pressure control valve (68) supplies a gas having an operation pressure for expanding the metal pipe material to a gas passage of the seal member [see paragraph 0046].
In reference to claim 17, Nogiwa et al further discloses a water circulation mechanism (70) that forcibly water-cools a forming die (it is noted the examiner is interpreting the forming die to comprise of the first die and second die) [see paragraph 0032].
In reference to claim 18, the water circulation device (70) includes a water tank (73) which stores water, a water pump (74) which sends the water stored in the water tank to a cooling water passage (19, 25) and a pipe (75) [see paragraph 0047].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0122466 to Sakakibara et al discloses a forming device for expanding a metal pipe having a pipe .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725